Citation Nr: 0531833	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disorder, to include as secondary to service-connected 
residuals of trauma to the larynx, residuals of fracture of 
the femur, and residuals of fracture of the left first rib.

2.  Entitlement to service connection for bilateral inguinal 
hernia, to include as secondary to service-connected 
residuals of trauma to the larynx, residuals of fracture of 
the femur, and residuals of fracture of the left first rib.

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of trauma to the larynx.

4.  Entitlement to an increased (compensable) disability 
rating for the residuals of fracture of the right femur.

5.  Entitlement to an increased (compensable) disability 
rating for the residuals of fracture of the left first rib.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In relevant part, the RO denied increased 
disability ratings for the residuals of trauma to the larynx, 
the residuals of fracture of the right femur, and the 
residuals of fracture of the left first rib; denied service 
connection for bilateral inguinal hernia secondary to the 
above service-connected disabilities; and determined that no 
new and material evidence had been submitted to reopen the 
previously denied claim for service connection for a back 
disorder secondary to the above service-connected 
disabilities.  The veteran timely perfected an appeal of 
these determinations to the Board.  

The veteran was scheduled for a January 2005 Board hearing; 
however, the record shows that he cancelled that hearing and 
does not wish to reschedule.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2004).  





FINDINGS OF FACT

1.  The May 1986 rating decision, which continued the prior 
denial of the claim for service connection for a back 
disability, to include as secondary to service-connected 
residuals of fracture of the right femur, is final.

2.  The evidence received since the May 1986 rating decision 
is cumulative and does not relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Bilateral inguinal hernia did not originate in service, 
and it is not related to service or service-connected 
residuals of trauma to the larynx, residuals of fracture of 
the femur, or residuals of fracture of the left first rib.

4.  The veteran does not currently have any residuals of 
trauma to the larynx.

5.  The veteran does not currently have any functional 
impairment of the right femur, hip, or knee.

6.  The veteran does not currently have any residuals of 
fracture of the left first rib.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim for 
service connection for a back disorder, to include as 
secondary to service-connected residuals of fracture of the 
right femur, in May 1986 is not new and material, and thus 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).

2.  Bilateral inguinal hernia was not incurred in or 
aggravated by active service and is not due to or the 
proximate result of or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).  

3.  The criteria for a compensable disability rating for the 
residuals of trauma to the larynx have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.97, Diagnostic 
Codes 6516, 6519, 6520 (2004).  

4.  The criteria for a compensable disability rating for the 
residuals of fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5255 (2004).  

5.  The criteria for a compensable disability rating for the 
residuals of fracture of the left first rib have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5297 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In a July 2002 letter, issued prior 
to the initial AOJ decision, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  In an August 2002 letter, issued prior to the 
initial AOJ decision, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection, including on a secondary basis.  This 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence.  

With respect to his claim to reopen, the Board notes that the 
August 2002 letter did not inform the veteran of the 
information and evidence needed to reopen a claim.  The Board 
observes, however, that the February 2004 statement of the 
case (SOC) contained the complete text of 38 C.F.R. § 3.156 
(2004), which includes the provisions regarding new and 
material evidence.  In addition, the accompanying letter 
advised the veteran to use the information in the SOC in 
making his argument.  Furthermore, in an October 2004 letter, 
the AOJ provided the veteran with another opportunity to 
submit evidence concerning his appeal.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim[s]."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  Both of the AOJ's July 
and August 2002 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the February 2004 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, in an August 2002 correspondence, the veteran 
indicated that there are no additional medical records in 
support of his claim.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

The Board notes that a January 2002 VA treatment note 
reflects that the veteran has been on Social Security 
Disability for 15 years, and an August 2002 VA examination 
report reflects that the veteran is receiving SSI 
(supplemental security income).  The Board observes, however, 
that the veteran has not indicated that records from the 
Social Security Administration (SSA) are relevant to the 
issues on appeal, and the record does not otherwise indicate 
that any existing SSA records are relevant to this appeal.  

Regardless, the Board finds that the duty to assist does not 
attach to the SSA records in this case.  The Board observes 
that a SSA determination is pertinent to a determination of 
the veteran's ability to engage in substantial gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  In this case, however, the critical issues are not 
whether the veteran is employable but whether the veteran's 
claimed disabilities are related to his service-connected 
disabilities and the present level of disability of his 
service-connected disabilities.  Thus, examinations conducted 
for a SSA determination would have no relevance to the 
veteran's secondary claims.  See U.S.C.A. § 5103A.  With 
respect to his increased rating claims, as the present level 
of disability is of primary concern, any such prior 
examination would be less probative relative to the recent 
medical evidence, including the August 2002 VA examination.  
Moreover, there is no indication that the record fails to 
accurately reflect the current symptoms of the veteran's 
service-connected disabilities.  

Given the above, the Board determines that a remand in this 
case to attempt to obtain any SSA records pertaining to a SSA 
determination is not necessary.  The Board again points out 
that the veteran has not indicated that there are any 
relevant SSA records to be obtained for his appeal.  The 
Board also reiterates the veteran's August 2002 
correspondence in which he stated that there are no 
additional medical records that VA needs to obtain in support 
of his claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to his new and material claim.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

New and Material Evidence Claim

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

The RO most recently denied service connection for a back 
disorder, to include as secondary to service-connected 
residuals of fracture of the right femur, in a May 1986 
rating decision.  The veteran was notified of the decision 
later that month.  The veteran did not appeal.  Thus, the May 
1986 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2004).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the May 1986 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The evidence 
of record at that time showed that the veteran had a back 
disorder but not that it was related to service or to any of 
the veteran's service-connected disabilities.  Accordingly, 
the RO denied the claim because the evidence failed to show 
that the veteran's back disorder was related to service or 
his service-connected disabilities.  Thus, the evidence 
needed to reopen his claim is evidence that tends to show 
that his claimed back disorder is related to service or to 
any of his service-connected disabilities.

The evidence added to the record since the May 1986 rating 
decision consists of VA and non-VA medical records, including 
a September 2002 VA examination report.  

Of relevance, January and June 2002 VA treatment notes 
reflect a history of a car accident in 1979 during which the 
veteran suffered a hairline lumbar spine fracture.  

Also of note is a September 2002 VA examination report, which 
reflects that the veteran related his low back problems 
secondary to a motor vehicle accident in 1979, some 12 years 
following his discharge from the military.  The examiner 
noted that the veteran was involved in a motorcycle accident 
while in the service, resulting in a fracture of his femur, 
but stated that the veteran has not had any significant leg 
length shortening.  The examiner also noted that the veteran 
does not walk with a limp.  Lastly, the examiner noted that 
the veteran is being followed by his local medical doctor who 
reportedly found some "arthritic" changes in his back.  

Examination revealed that the veteran walks with a normal 
gait without significant limp.  There was perhaps a 1-cm 
shortening of the right leg as compared to the left.  The 
examiner again noted, however, that the veteran has a normal 
gait.  The diagnosis was probable degenerative joint and disc 
disease of the lumbar spine secondary to motor vehicle 
accident in 1979 and unrelated to the femur fracture.  

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran's back 
disorder is related to service or to any of his service-
connected disabilities.  Indeed, the September 2002 VA 
examination report tends to show that his back disorder is 
not related to his service-connected residuals of fracture of 
the right femur.  Furthermore, none of the new evidence tends 
to show that his back disorder is related to service or to 
any of his other service-connected disabilities.  

The Board notes that the record contains evidence of 
arthritis of the back; however, the evidence also indicates 
that the arthritic changes were found after the veteran's 
1979 motor vehicle accident.  Thus, the new evidence also 
does not tend to show that the veteran had arthritis within 
one year of separation from service, which would have 
warranted reopening of his claim.

In sum, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate the 
veteran's claim.  Moreover, the evidence does not raise a 
reasonable possibility of substantiating his claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for a back disorder, to include as 
secondary to service-connected residuals of trauma to the 
larynx, residuals of fracture of the right femur, and 
residuals of fracture of the left first rib.



Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

After review, the Board finds that the veteran's bilateral 
inguinal hernia is not related to any of his service-
connected disabilities.  In this regard, the Board notes a 
September 2002 VA examination report reflecting the 
examiner's the opinion that he knows of no scientific 
evidence that would associate the development of inguinal 
hernias with trauma to the larynx, fractured ribs, or 
fracture of the femur.  Furthermore, the veteran has not 
presented competent medical evidence of a link between his 
bilateral inguinal hernia and his service-connected 
disabilities.

In light of the above, the Board concludes that the veteran 
is not entitled to service connection for bilateral inguinal 
hernia on a secondary basis. 

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

After review, the Board finds that the veteran's bilateral 
inguinal hernia did not have its onset during service.  In 
this regard, the veteran's service medical records contain no 
complaints or diagnoses of hernias.  His July 1967 separation 
examination report reflects a normal physical examination.

Furthermore, the Board finds that the veteran's bilateral 
inguinal hernia is not otherwise related to service.  In this 
regard, the veteran has not presented competent medical 
evidence relating his bilateral inguinal hernia to service.

The Board acknowledges the veteran's contention that his 
bilateral inguinal hernia is related to his service-connected 
disabilities.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral inguinal hernia, to include 
as secondary to service-connected residuals of trauma to the 
larynx, residuals of fracture of the right femur, and 
residuals of fracture of the left first rib.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Residuals of Trauma to the Larynx

The veteran's residuals of trauma to the larynx are currently 
evaluated as zero percent (noncompensable) disabling under 
Diagnostic Code 6520, 38 C.F.R. § 4.97 (2004). 

The following evaluations are assignable under Diagnostic 
Code 6520 for stenosis of the larynx, including residuals of 
laryngeal trauma (unilateral or bilateral): 

Forced expiratory volume in one second (FEV-1) less than 40 
percent of predicted value, with Flow-Volume Loop compatible 
with upper airway obstruction, or; permanent tracheostomy 
warrants a 100 percent rating;
FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction warrants a 60 
percent rating;
FEV-1 of 56- to 70-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction warrants a 30 
percent rating; and
FEV-1 of 71- to 80-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction warrants a 10 
percent rating.

A note following the rating criteria provides that this 
disability can be evaluated as aphonia under Diagnostic Code 
6519.  

The following evaluations are assignable under Diagnostic 
Code 6519 for complete organic aphonia:

Constant inability to communicate by speech warrants a 100 
percent rating; and
Constant inability to speak above a whisper warrants a 60 
percent rating.

A note following the rating criteria provides that incomplete 
aphonia is to be evaluated as chronic laryngitis under 
Diagnostic Code 6516.

The following evaluations are assignable under Diagnostic 
Code 6516 for chronic laryngitis:

Hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy 
warrants a 30 percent rating; and 
Hoarseness, with inflammation of cords or mucous membrane 
warrants a 10 percent rating.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a compensable 
disability rating for the veteran's residuals of trauma to 
the larynx.  In support of this conclusion, the Board notes 
the following evidence of record.

January and June 2002 VA treatment notes reflect no 
complaints regarding the larynx.

An August 2002 VA examination report reflects a history of a 
sore throat a long time ago but no recent infections, and 
hoarseness about a year ago but no current hoarseness.  The 
veteran stated that he sometimes had trouble swallowing, 
which he thought was due to a sore throat, but with no recent 
episodes.  He said he breathes both through his nose and 
mouth but mainly through his nose.  He denied purulent 
discharge, shortness of breath or dyspnea at rest or 
exertion, speech impediment, sinusitis, allergic problems, 
and incapacitating problems.  He stated that he was not on 
any kind of oxygen or medications.  

Examination revealed the lungs to be clear to auscultation 
and the chest with good expansion.  Examination of the throat 
showed no erythema, nodes, or thyromegaly.  The veteran was 
able to swallow with no difficulty and cough with no 
problems.  The examiner diagnosed the veteran with status 
post trauma to the larynx and stated that there were no 
residuals noted of the larynx.

A May 2003 VA treatment note reflects that the larynx was 
normal to palpation, that the vocal cords approximated in the 
midline but with the left cord overlapping the right, and 
that the veteran had a seven note range of voice.

A November 2003 private medical record reflects the veteran's 
report that he fractured his vocal cords.  Examination of the 
larynx showed the epiglottis and valleculae without lesion 
and mobile vocal cords approximated in the midline without 
visible lesions.  The examiner diagnosed the veteran with a 
questionable history of laryngeal injury.

Lastly, a March 2004 private medical record reflects no 
complaints regarding the larynx and a normal examination.

The above evidence shows that the veteran does not currently 
have any residuals of trauma to the larynx.  Indeed, at the 
August 2002 VA examination, the veteran only reported a 
history of symptoms and denied any current symptoms.  
Moreover, the examination was normal, and the examiner 
specifically stated that there were no residuals.  As such, 
the evidence fails to show that his disability picture 
warrants a compensable rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of trauma to the 
larynx.  After review, the Board finds that no other 
diagnostic code provides for a compensable rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

Residuals of Fracture of the Right Femur

The veteran's residuals of fracture of the right femur are 
currently evaluated as zero percent (noncompensable) 
disabling under Diagnostic Code 5255, 38 C.F.R. § 4.71a 
(2004).  

The following evaluations are assignable under Diagnostic 
Code 5255:

Fracture of shaft or anatomical neck of the femur: 
with nonunion, with loose motion (spiral or oblique 
fracture), warrants an 80 percent rating;
with nonunion, without loose motion, weightbearing 
preserved with aid of brace, warrants a 60 percent rating;
Fracture of surgical neck of the femur, with false joint, 
warrants a 60 percent rating;
Malunion of the femur: 
with marked knee or hip disability warrants a 30 percent 
rating;
with moderate knee or hip disability warrants a 20 percent 
rating;
with slight knee or hip disability warrants a 10 percent 
rating;

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a compensable 
disability rating for the veteran's residuals of fracture of 
the right femur.  In support of this conclusion, the Board 
notes the following evidence of record.

January and June 2002 VA treatment notes reflect no 
complaints regarding the right femur.

An August 2002 VA examination report reflects that the 
veteran has not had any recent flare-ups, seen anybody for 
his right femur, or had any recent injuries to it.  He also 
reported not taking any medication for it, and that he does 
not use any heat or ice.  He denied pain, weakness, and 
recent infection and trauma to the femur area.  He also 
denied any kind of bone pain.  He complained of some 
stiffness but mainly in the hip area.  There was no swelling, 
heat, or redness.  He said that cold may be a factor, that he 
can feel it in his bones more when it is cold.  The veteran 
stated that he has no problems with his leg but that he has a 
little knee problem on the right but nothing really big.  He 
stated that he can do his normal daily activities.

Examination of the right femur showed good range of motion of 
the hip and femur with no elicited pain with motion or 
palpation.  The veteran was able to squat down and get back 
up with no difficulty, and stand on his toes and heels.  
Reflexes in the lower extremities were 1 to 2+.  The veteran 
said that sensation was stronger on the left than on the 
right in the lower extremity and femur area and the lower 
part of the leg.  There was no discrepancy in muscle tone in 
the femur area or in the hamstring area.  There was good 
strength in the lower legs against resistance.  Lastly, there 
was a 12-cm scar on the lateral side of the femur, with no 
evidence of tenderness or pain, and an 8-cm scar in the hip 
area that was specifically noted as nontender to palpation.  
The examiner diagnosed the veteran with status post fracture 
of the proximal third right femur, and stated that there were 
no residuals.  

X-rays of the right femur showed a marked deformity of the 
proximal femoral shaft likely related to old trauma.  

In an August 2002 addendum, the examiner revised the 
diagnosis by adding that there was a deformity per X-ray, 
noting a prominent deformity of the proximate right femoral 
shaft.

A May 2003 VA treatment note reflects that the veteran's gait 
was normal.

A September 2003 private medical record reflects that 
examination of the lower extremities revealed no cyanosis, 
clubbing, or edema; present dorsalis pedis pulses; 2+ deep 
tendon reflexes; and 5/5 strength.

Lastly, a March 2004 private medical record reflects no 
complaints regarding the right femur and a normal 
examination.

The above evidence shows that the veteran does not currently 
have any functional impairment due to his prior fracture of 
the right femur.  Indeed, at the August 2002 VA examination, 
the veteran denied any recent symptomatology.  Moreover, the 
examination was normal, and the examiner specifically stated 
that there were no residuals.  The Board notes that X-rays of 
the femur showed a marked deformity and that the examiner 
accordingly revised his diagnosis; however, the Board 
observes that the diagnosis of status post fracture of the 
proximal third right femur remained unchanged, indicating no 
functional impairment.  The Board also notes the veteran's 
report of some stiffness of the right hip and a little 
problem of the right knee; however, the Board again points 
out that examination showed no objective manifestations of 
functional impairment.  Furthermore, the May 2003 VA 
treatment note and later private medical records continue to 
show no functional impairment due to his prior fracture of 
the femur.  Therefore, the evidence fails to show that the 
veteran's disability picture warrants a compensable rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of fracture of the 
right femur.  After review, the Board finds that no other 
diagnostic code provides for a compensable rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of zero percent for the veteran's 
disability.

Residuals of Fracture of the Left First Rib

The veteran's residuals of fracture of the left first rib are 
currently evaluated as zero percent (noncompensable) 
disabling under Diagnostic Code 5299-5297, 38 C.F.R. § 4.71a 
(2004).  The Board notes that the veteran's disability has 
been evaluated under this diagnostic code by analogy.  38 
C.F.R. § 4.20 (2004).

The following evaluations are assignable under Diagnostic 
Code 5297:

Removal of more than six ribs warrants a 50 percent rating;
Removal of five or six ribs warrants a 40 percent rating;
Removal of three or four ribs warrants a 30 percent rating;
Removal of two ribs warrants a 20 percent rating; and
Removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent rating.

Note 1 following the rating criteria provides that the rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy, or 
injuries of pleural cavity. 

Note 2 provides that, however, rib resection will be 
considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a compensable 
disability rating for the veteran's residuals of fracture of 
the left first rib.  In support of this conclusion, the Board 
notes the following evidence of record.

January and June 2002 VA treatment notes reflect no 
complaints regarding the left first rib.

An April 2002 private medical record reflects that the 
veteran apparently had a kind of a twisting, falling motion 
on the previous night, bouncing off a cupboard.  The veteran 
complained of left-sided rib discomfort but no shortness of 
breath.  Examination was normal and chest X-rays showed no 
obvious pneumothorax or rib fracture.  The diagnosis was left 
rib contusion.

An August 2002 VA examination report reflects that the 
veteran has not had any real problems with his prior fracture 
of the left first rib.  The veteran reported that he was seen 
in the last couple of months for fracturing the lower ribs 
but not the one up high on the left side.  He said he has not 
had any problems in that area lifting or when he coughs or 
sneezes.  He also denied any kind of recent upper respiratory 
infection, recent trauma to that area, and any contusions in 
that area.  

Examination revealed the lungs to be clear to auscultation 
and the chest with good expansion.  The veteran was nontender 
to palpation in the rib area in the left upper chest area.  
He was able to move his arms above his head with no pain or 
difficulty at all.  He was able to take a deep breath and 
blow out quickly with no difficulty or pain.  There was no 
erythema, edema, or deformity in that area.  The examiner 
diagnosed the veteran with status post fracture of the left 
first rib and stated that there were no residuals.  The 
examiner noted that the veteran would fax a report of the rib 
films done in April 2002.  

In an August 2002 addendum, the examiner revised the 
diagnosis by adding that there were no residuals of the left 
first rib on examination, noting that chest X-rays were 
negative.

Lastly, a March 2004 private medical record reflects no 
complaints regarding the left first rib and a normal 
examination.

The above evidence shows that the veteran does not currently 
have any residuals of fracture of the left first rib.  
Indeed, at the August 2002 VA examination, the veteran denied 
any recent symptomatology.  Moreover, the examination was 
normal, and the examiner specifically stated that there were 
no residuals.  Furthermore, the examiner confirmed his 
diagnosis in the later addendum after reviewing the chest X-
rays.  Therefore, the evidence fails to show that the 
veteran's disability picture warrants a compensable rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of fracture of the 
left first rib.  After review, the Board finds that no other 
diagnostic code provides for a compensable rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of zero percent for the veteran's 
disability.








ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, to include as secondary to service-connected 
residuals of trauma to the larynx, residuals of fracture of 
the right femur, and residuals of fracture of the left first 
rib, the appeal is denied.

Service connection for bilateral inguinal hernia, to include 
as secondary to service-connected residuals of trauma to the 
larynx, residuals of fracture of the right femur, and 
residuals of fracture of the left first rib, is denied.

A compensable disability rating for the residuals of trauma 
to the larynx is denied.

A compensable disability rating for the residuals of fracture 
of the right femur is denied.

A compensable disability rating for the residuals of fracture 
of the left first rib is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


